            Case 6:19-cv-00035-ADA Document 1 Filed 02/03/19 Page 1 of 22




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

 EXPENSIFY, INC.                            §
                                            §
                 Plaintiff,                 §
                                            §
 v.                                         §     CIVIL ACTION NO. 6:19-cv-35
                                            §
 WEBEXPENSES, INC.                          §
                                            §     JURY DEMANDED
                 Defendant.                 §
                                            §

              COMPLAINT FOR TRADEMARK INFRINGEMENT,
             UNFAIR COMPETITION, AND UNJUST ENRICHMENT

        Plaintiff Expensify, Inc., a Delaware Corporation (“Expensify”) brings this

 action pursuant to the Trademark Act of 1946, as amended, 15 U.S.C. § 1051 et

 seq. (“Lanham Act”); and trademark infringement, unfair competition, and unjust

 enrichment under Texas law seeking injunctive relief and damages against

 Webexpenses Inc., a Delaware Corporation (“Webexpenses”), and alleges as

 follows:

                I.     NATURE OF ACTION AND JURISDICTION

        1.      Expensify creates software and services that automate the generation of

expense reports. Users can take photos of business receipts with their smartphones

and receive reimbursement without submitting formal expense reports.

        2.      Expensify brands its software and services with the federally registered

trademark “Expensify.” In accordance with the provisions of federal law, Expensify

738148v.3
         Case 6:19-cv-00035-ADA Document 1 Filed 02/03/19 Page 2 of 22




owns a registration for the EXPENSIFY mark with the United States Patent and

Trademark Office. See U.S. Reg. No. 4,229,014. This registration is valid and

subsisting and is incontestable. A true and correct copy of this registration is

attached hereto as Exhibit A. Expensify has launched an advertising campaign under

the trademarked phrase “Expensify This.” That advertising campaign is a massive

investment by Expensify, with the capstone of the campaign being a SuperBowl

advertisement starring rapper 2 Chainz and actor Adam Scott. The SuperBowl ad

features a new rap song commissioned by Expensify titled “Expensify This” that has

garnered national attention and amplified Expensify’s branding.

       3.     Leading up to the SuperBowl on February 3, Expensify’s ad campaign

has generated substantial social media buzz. Expensify has aired the ads through

various channels designed to stoke attention in anticipation of its SuperBowl

advertising breakthrough. Notably, Expensify’s ad allows viewers to scan receipts

incurred by 2 Chainz for his extravagances in producing the rap music video,

qualifying viewers to win cash and other prizes. It is an ingenious series of ads that

invites viewers to participate in a product demo and to experience the ease of use of

Expensify’s services.

       4.     Defendant Webexpenses, a rival expense reimbursement company, is

attempting to piggyback on Expensify’s investment and creativity and siphon off

consumers. Shortly before the SuperBowl, WebExpenses began running Internet


COMPLAINT FOR TRADEMARK INFRINGEMENT,                                               2
UNFAIR COMPETITION, AND UNJUST ENRICHMENT
         Case 6:19-cv-00035-ADA Document 1 Filed 02/03/19 Page 3 of 22




ads that are triggered when consumers perform Google searches on Expensify’s

trademarked terms “Expensify” and “Expensify This.” Beyond merely using these

terms to trigger their ads to pop up, Webexpenses is publishing its own

advertisements with Expensify’s trademarks.           Consumer-facing content of

Webexpenses’ ads brazenly leads with Expensify’s own trademarks. The initial

interest confusion caused by Webexpenses’ infringing advertisements is calculated,

undeniable, and wrong.

       5.     This Court has jurisdiction over the subject matter of this action

pursuant to Section 39 of the Lanham Act, 15 U.S.C. § 1121 and Chapter 85 of

the Judiciary and Judicial Procedure Code, 28 U.S.C. §§ 1331 and 1338, and has

supplemental jurisdiction over the state law claims under 28 U.S.C. § 1367(a).

       6.     The Court has personal jurisdiction over Defendant Webexpenses as it

resides in Texas, having an office at 201 W 5th St., Suite 1100, Austin TX 78701.

Webexpenses sells its services in violation of Expensify’s trademarks in this State

and Judicial District. Venue in this Judicial District is proper under 28 U.S.C. §

1391(b).

                                      II.   PARTIES

       7.     Plaintiff Expensify is a Delaware Corporation having its principal

office at 401 SW 5th Street, Portland OR 97204.




COMPLAINT FOR TRADEMARK INFRINGEMENT,                                            3
UNFAIR COMPETITION, AND UNJUST ENRICHMENT
         Case 6:19-cv-00035-ADA Document 1 Filed 02/03/19 Page 4 of 22




       8.     On information and belief, Defendant Webexpenses Inc. is a Delaware

corporation with a principal place of business in the United States at 201 W 5th St.,

Suite 1100, Austin TX 78701.

       9.     Webexpenses, Inc. may be served via its registered agent, Registered

Agents, Inc., at 700 Lavaca, Suite 1401 Austin, Texas 78701.

                                       III.   FACTS

A.    PLAINTIFF EXPENSIFY AND ITS “EXPENSIFY THIS” CAMPAIGN

       10.    Expensify was founded in 2009 in San Francisco, with the goal of

making expense reporting simple. It began marketing to businesses under the slogan

“Expense Reports That Don’t Suck.”

       11.    The term “Expensify” is a federally registered trademark (Reg. No.

4,229,014) that Expensify has been using continually in commerce since

approximately 2009.

       12.    Expensify has succeeded in establishing itself among the top companies

offering expense reimbursement services.         Until now, Expensify has targeted

primarily the business market.

       13.    In 2019, Expensify is escalating its business to serve the mass consumer

market and provide expense reimbursement services to anyone who needs to track

expenses.     To take on this entire new market segment, Expensify sought an




COMPLAINT FOR TRADEMARK INFRINGEMENT,                                               4
UNFAIR COMPETITION, AND UNJUST ENRICHMENT
         Case 6:19-cv-00035-ADA Document 1 Filed 02/03/19 Page 5 of 22




advertising platform that reached the greatest number of consumers in the shortest

possible time. The answer was audacious: the SuperBowl.

       14.    Expensify has made a massive investment in advertising. Not content

to simply run a SuperBowl ad, Expensify has sought to dominate the SuperBowl

advertising buzz. To achieve this goal, Expensify recognized that its advertisement

should not only be entertaining but could actually be transformed into a consumer

experience event and product demo to show how simple and seamless expense

reimbursements can be using Expensify.

       15.    For the SuperBowl ad, Expensify engaged rapper 2 Chainz and actor

Adam Scott and produced advertisements featuring a new rap video. The video

shows off the exorbitant purchases of 2 Chainz, and the receipts he incurs. The TV

viewer audience can scan 2 Chainz’s receipts with their phones and be eligible to

win cash prizes and the displayed merchandise. The rap song by 2 Chainz is titled

“Expensify This.”

       16.    “Expensify This” (Serial No. 88257162, Exhibit B) was filed on

January 10, 2019. Expensify announced its Expensify This campaign on January

17, 2019, and launched its “ExpensifyThis.com” website on January 24, 2019,

establishing prior use in commerce.




COMPLAINT FOR TRADEMARK INFRINGEMENT,                                             5
UNFAIR COMPETITION, AND UNJUST ENRICHMENT
         Case 6:19-cv-00035-ADA Document 1 Filed 02/03/19 Page 6 of 22




        17.   Starting on January 24, 2019, Expensify began airing a series of related

advertisements featuring 2 Chainz and the rap song “Expensify This” to roll out the

campaign leading up to the SuperBowl.

        18.   Expensify’s ads have generated staggering social media buzz.

Advertising agencies have predicted that Expensify is one of the companies most

likely to win the advertising crown of being the most talked-about SuperBowl ad of

2019.

B.      DEFENDANT’S INFRINGING ACTIVITIES

        19.   Defendant Webexpenses is a relative newcomer to the world of web-

based expense reporting.

        20.   Seeking to catapult its way to notoriety, Webexpenses is attempting to

piggyback on Expensify’s advertising boom.

        21.   Webexpenses has created a series of Internet-based advertisements. Its

advertisements appear to be triggered when a consumer enters search terms such as

“Expensify” and “Expensify This” into a Google search. The search results that

come back to the user include advertisements for Webexpenses.

        22.   The search results from Webexpenses confuse consumers by leading

with Expensify’s trademarked phrases, including “Expensify” and “Expensify

This.” Representative advertisements are depicted below:




COMPLAINT FOR TRADEMARK INFRINGEMENT,                                               6
UNFAIR COMPETITION, AND UNJUST ENRICHMENT
         Case 6:19-cv-00035-ADA Document 1 Filed 02/03/19 Page 7 of 22




       23.    Webexpenses’ advertisements create initial interest confusion. The use

of “Expensify” and “Expensify This” is not merely for purposes of identifying the

competition. Rather, Webexpenses is using Expensify’s trademarks to spark the

consumer’s interest in Webexpenses’ ads by confusingly using and trading off of

Expensify’s marks.

       24.    Webexpenses is not engaging in fair use of Expensify’s marks. The

doctrine of “nominative fair use” in referring to competitors’ marks is inapplicable

here. Webexpenses is not using only so much of Expensify’s marks as necessary to

as to identify its competition.         Rather, Webexpenses is leading its ads with



COMPLAINT FOR TRADEMARK INFRINGEMENT,                                              7
UNFAIR COMPETITION, AND UNJUST ENRICHMENT
         Case 6:19-cv-00035-ADA Document 1 Filed 02/03/19 Page 8 of 22




Expensify’s marks in situations where consumers are searching on those very marks

to find Expensify’s services. This is a deliberate and calculated attempt to confuse

consumers.

C.     EFFECT OF DEFENDANTS’ ACTIVITIES
       25.    Webexpenses’ unauthorized use of Expensify’s trademarks has caused

and is likely to cause confusion, to cause mistake, and/or to deceive customers and

potential customers of the parties, at least as to some affiliation, connection or

association of Webexpenses with Expensify, or as to the origin, sponsorship, or

approval of Webexpenses’ services.

       26.    Webexpenses’ unauthorized use of Expensify’s marks falsely

designates the origin of its goods and services, and falsely and misleadingly

describes and represents facts with respect to Expensify’s goods and services.

       27.    Webexpenses’ unauthorized use of Expensify’s trademarks enables

Webexpenses to trade on and receive the benefit of goodwill built up at great labor

and expense by Expensify, and to gain acceptance for their services not solely on

their own merits, but on the reputation and goodwill of Expensify, its trademarks,

and its goods and services.

       28.    Webexpenses’ unauthorized use of Expensify’s marks unjustly

enriches Webexpenses at Expensify’s expense.         Webexpenses has been and

continues to be unjustly enriched by obtaining a benefit from Expensify by taking


COMPLAINT FOR TRADEMARK INFRINGEMENT,                                              8
UNFAIR COMPETITION, AND UNJUST ENRICHMENT
         Case 6:19-cv-00035-ADA Document 1 Filed 02/03/19 Page 9 of 22




undue advantage of Expensify, its advertising and trademarks, and Expensify’s

goodwill. Webexpenses has taken undue advantage of Expensify by trading on and

profiting from the goodwill in the “Expensify” and “Expensify This” marks owned

by Plaintiff, resulting in Webexpenses wrongfully obtaining a monetary and

reputational benefit for its own business and services.

        29.   Unless these acts of Webexpenses are restrained by this Court, they

will continue, and they will continue to cause irreparable injury to Plaintiff and to

the public for which there is no adequate remedy at law.

  IV.     COUNT I: VIOLATION OF LANHAM ACT, 15 U.S.C. § 1114(a);
             LANHAM ACT § 32(a); REGISTERED TRADEMARK
                           INFRINGEMENT

        30.   Plaintiff repeats the allegations above as if fully set forth herein.

        31.   Expensify has established valuable goodwill in the “Expensify”

trademark as a result of its long and/or extensive investments in providing and

promoting goods and services under the “Expensify” trademark. “Expensify” has

come to be associated with Expensify’s software and services and has come to

symbolize the reputation of Expensify’s high quality.

        32.   Expensify has used the “Expensify” trademark in connection with

identifying itself and its software and services from a time prior to Webexpenses’

use of the trademarks. Thus, Expensify is the senior user of the “Expensify”

trademarks.


COMPLAINT FOR TRADEMARK INFRINGEMENT,                                                 9
UNFAIR COMPETITION, AND UNJUST ENRICHMENT
        Case 6:19-cv-00035-ADA Document 1 Filed 02/03/19 Page 10 of 22




       33.    Webexpenses, without authorization from Expensify, has used, and is

continuing to use, designations that are identical to and confusingly similar to the

“Expensify” trademark.

       34.    Webexpenses’s use of the “Expensify” trademark in locations, which

are the same, or overlapping, with Expensify’s use of the “Expensify” trademark

constitutes trademark infringement.

       35.    Webexpenses has developed, promoted, and sold expense reporting

automation software in a manner as to inevitably suggest an association, affiliation,

or sponsorship with, or approval by, Expensify. Webexpenses’ acts have caused, or

are likely to cause, confusion or mistake among purchasers as to the origin or

sponsorship of the software and services sold, all to the profit of Webexpenses and

to Expensify’s detriment.

       36.    On information and belief, Webexpenses has utilized the “Expensify”

trademark with full prior knowledge of Expensify’s use of the “Expensify” and

“Expensify This” trademarks, and Webexpenses’ use of the trademark was, and is,

for the willful and calculated purpose of trading on the goodwill associated with

Expensify’s trademark.

       37.    The foregoing acts of Webexpenses are intended to cause, have caused,

and are likely to continue to cause confusion, mistake, and deception among the




COMPLAINT FOR TRADEMARK INFRINGEMENT,                                             10
UNFAIR COMPETITION, AND UNJUST ENRICHMENT
        Case 6:19-cv-00035-ADA Document 1 Filed 02/03/19 Page 11 of 22




relevant buying public as to whether Webexpenses’ products originate from, or are

affiliated with, sponsored by, or endorsed by Expensify.

       38.    The conduct of Webexpenses constitutes infringement of Expensify’s

rights in the “Expensify” trademarks under the Lanham Act all of which has

irreparably damaged and will continue to irreparably damage Expensify, its

goodwill, and reputation.

       39.    Expensify is entitled to recover its damages caused by the conduct of

Webexpenses, including without limitation, harm to the recognition and goodwill of

its “Expensify” trademark, any lost sales, a disgorgement of profits of Webexpenses,

the royalty that Webexpenses otherwise should have paid to Expensify for the right

to use the trademarks, cost of corrective advertising, and recovery of other damages

to Expensify which may be established at trial, including costs and interest.

       40.    The foregoing conduct was willful and was intended to inflict harm on

Expensify. Accordingly, Expensify is entitled to an award of punitive damages in an

amount to be established at trial.

       41.    Webexpenses’ misconduct has caused and will continue to cause

substantial, immediate and irreparable injury to Expensify in an amount that cannot

presently be determined or cannot be fully quantified. Expensify has no adequate

remedy at law to redress Webexpenses’ infringement and unfair competition.

Monetary relief alone is inadequate to fully address the irreparable injury that


COMPLAINT FOR TRADEMARK INFRINGEMENT,                                            11
UNFAIR COMPETITION, AND UNJUST ENRICHMENT
           Case 6:19-cv-00035-ADA Document 1 Filed 02/03/19 Page 12 of 22




Webexpenses’ actions have caused and will continue to cause Expensify if the Court

does not enjoin Webexpenses’ use of the trademarks. Expensify is, therefore entitled

to injunctive relief to stop Webexpenses’ unfair competition and trademark

infringement.

       42.     Webexpenses’ acts complained of herein have been deliberate, willful,

intentional, or in bad faith, with full knowledge and conscious disregard of

Expensify’s rights in the “Expensify” trademark, and with intent to cause confusion

and to trade on Expensify’s goodwill in the mark. In view of the egregious nature

of Defendant’s infringement, this is an exceptional case within the meaning of 15

U.S.C. § 1117(a).

  V.        COUNT II: VIOLATION OF LANHAM ACT, 15 U.S.C. § 1125(a);
               LANHAM ACT 43(a); UNFAIR COMPEITION & FALSE
                          DESIGNATION OF ORIGIN

       43.     Plaintiff repeats the allegations above as if fully set forth herein.

       44.     Expensify has established valuable goodwill in the “Expensify” and

“Expensify This” trademarks as a result of its long and/or extensive investments in

providing and promoting goods and services under the “Expensify” and “Expensify

This” trademark. These trademarks have come to be associated with Expensify’s

software and services and has come to symbolize the reputation of Expensify’s high

quality.




COMPLAINT FOR TRADEMARK INFRINGEMENT,                                                  12
UNFAIR COMPETITION, AND UNJUST ENRICHMENT
        Case 6:19-cv-00035-ADA Document 1 Filed 02/03/19 Page 13 of 22




       45.    Expensify has used the “Expensify” and “Expensify This” trademarks

in connection with identifying itself and its software and services from a time prior

to Webexpenses’ use of the trademarks. Thus, Expensify is the senior user of the

“Expensify” and “Expensify This” trademarks.

       46.    Webexpenses, without authorization from Expensify, has used, and is

continuing to use, designations that are identical to and confusingly similar to the

“Expensify” and “Expensify This” trademark.

       47.    Webexpenses’s use of the “Expensify” and “Expensify This”

trademarks in locations, which are the same, or overlapping, with Expensify’s use

of the “Expensify” and “Expensify This” trademarks constitutes trademark

infringement.

       48.    Webexpenses has developed, promoted, and sold expense reporting

automation software in a manner as to inevitably suggest an association, affiliation,

or sponsorship with, or approval by, Expensify. Webexpenses’ acts have caused, or

are likely to cause, confusion or mistake among purchasers as to the origin or

sponsorship of the software and services sold, all to the profit of Webexpenses and

to Expensify’s detriment.

       49.    On information and belief, Webexpenses has utilized the “Expensify”

and “Expensify This” trademarks with full prior knowledge of Expensify’s use of

the “Expensify” and “Expensify This” trademarks, and Webexpenses’ use of the


COMPLAINT FOR TRADEMARK INFRINGEMENT,                                             13
UNFAIR COMPETITION, AND UNJUST ENRICHMENT
        Case 6:19-cv-00035-ADA Document 1 Filed 02/03/19 Page 14 of 22




trademarks was, and is, for the willful and calculated purpose of trading on the

goodwill associated with Expensify’s trademarks.

       50.    The foregoing acts of Webexpenses are intended to cause, have caused,

and are likely to continue to cause confusion, mistake, and deception among the

relevant buying public as to whether Webexpenses’ products originate from, or are

affiliated with, sponsored by, or endorsed by Expensify.

       51.    The conduct of Webexpenses constitutes infringement of Expensify’s

rights in the “Expensify” and “Expensify This” trademarks under the Lanham Act

all of which has irreparably damaged and will continue to irreparably damage

Expensify, its goodwill, and reputation.

       52.    Expensify is entitled to recover its damages caused by the conduct of

Webexpenses, including without limitation, harm to the recognition and goodwill of

its “Expensify” and “Expensify This” trademarks, any lost sales, a disgorgement of

profits of Webexpenses, the royalty that Webexpenses otherwise should have paid

to Expensify for the right to use the trademarks, cost of corrective advertising, and

recovery of other damages to Expensify which may be established at trial, including

costs and interest.

       53.    The foregoing conduct was willful and was intended to inflict harm on

Expensify. Accordingly, Expensify is entitled to an award of punitive damages in an

amount to be established at trial.


COMPLAINT FOR TRADEMARK INFRINGEMENT,                                             14
UNFAIR COMPETITION, AND UNJUST ENRICHMENT
          Case 6:19-cv-00035-ADA Document 1 Filed 02/03/19 Page 15 of 22




       54.    Webexpenses’ misconduct has caused and will continue to cause

substantial, immediate and irreparable injury to Expensify in an amount that cannot

presently be determined or cannot be fully quantified. Expensify has no adequate

remedy at law to redress Webexpenses’ infringement and unfair competition.

Monetary relief alone is inadequate to fully address the irreparable injury that

Webexpenses’ actions have caused and will continue to cause Expensify if the Court

does not enjoin Webexpenses’ use of the trademarks. Expensify is, therefore entitled

to injunctive relief to stop Webexpenses’ unfair competition and trademark

infringement.

       55.    Webexpenses’ unauthorized use of the “Expensify” and “Expensify

This” marks in connection with the sale, offering for sale, distribution, and/or

advertising of expense reporting services, is likely to cause confusion or mistake or

to deceive customers into falsely believing that Webexpenses’ goods and services

come from Expensify, or that Expensify has approved of or sponsored

Webexpenses’ services, all in violation of Section 32 of the Lanham Act, 15 U.S.C.

§ 1114.

       56.    Webexpenses’ acts complained of herein have been deliberate, willful,

intentional, or in bad faith, with full knowledge and conscious disregard of

Expensify’s rights in the “Expensify” and “Expensify This” marks, and with intent

to cause confusion and to trade on Expensify’s goodwill in these marks. In view of


COMPLAINT FOR TRADEMARK INFRINGEMENT,                                             15
UNFAIR COMPETITION, AND UNJUST ENRICHMENT
           Case 6:19-cv-00035-ADA Document 1 Filed 02/03/19 Page 16 of 22




the egregious nature of Defendant’s infringement, this is an exceptional case within

the meaning of 15 U.S.C. § 1117(a).

 VI.       COUNT III: TEXAS COMMON LAW UNFAIR COMPETITION &
                        TRADEMARK INFRINGEMENT

       57.Plaintiff repeats the allegations above as if fully set forth herein.

       58.     Expensify has established valuable goodwill in the “Expensify” and

“Expensify This” trademarks as a result of its long and/or extensive investments in

providing and promoting goods and services under the “Expensify” and “Expensify

This” trademark. These trademarks have come to be associated with Expensify’s

software and services and has come to symbolize the reputation of Expensify’s high

quality.

       59.     Expensify has used the “Expensify” and “Expensify This” trademarks

in connection with identifying itself and its software and services from a time prior

to Webexpenses’ use of the trademarks. Thus, Expensify is the senior user of the

“Expensify” and “Expensify This” trademarks.

       60.     Webexpenses, without authorization from Expensify, has used, and is

continuing to use, designations that are identical to and confusingly similar to the

“Expensify” and “Expensify This” trademark.

       61.     Webexpenses’s use of the “Expensify” and “Expensify This”

trademarks in locations, which are the same, or overlapping, with Expensify’s use



COMPLAINT FOR TRADEMARK INFRINGEMENT,                                             16
UNFAIR COMPETITION, AND UNJUST ENRICHMENT
        Case 6:19-cv-00035-ADA Document 1 Filed 02/03/19 Page 17 of 22




of the “Expensify” and “Expensify This” trademarks constitutes trademark

infringement.

       62.    Webexpenses has developed, promoted, and sold expense reporting

automation software in a manner as to inevitably suggest an association, affiliation,

or sponsorship with, or approval by, Expensify. Webexpenses’ acts have caused, or

are likely to cause, confusion or mistake among purchasers as to the origin or

sponsorship of the software and services sold, all to the profit of Webexpenses and

to Expensify’s detriment.

       63.    On information and belief, Webexpenses has utilized the “Expensify”

and “Expensify This” trademarks with full prior knowledge of Expensify’s use of

the “Expensify” and “Expensify This” trademarks, and Webexpenses’ use of the

trademarks was, and is, for the willful and calculated purpose of trading on the

goodwill associated with Expensify’s trademarks.

       64.    The foregoing acts of Webexpenses are intended to cause, have caused,

and are likely to continue to cause confusion, mistake, and deception among the

relevant buying public as to whether Webexpenses’ products originate from, or are

affiliated with, sponsored by, or endorsed by Expensify.

       65.    The conduct of Webexpenses constitutes common law infringement of

Expensify’s rights in the “Expensify” and “Expensify This” trademarks and further

constitutes common law unfair competition with Expensify, all of which has


COMPLAINT FOR TRADEMARK INFRINGEMENT,                                             17
UNFAIR COMPETITION, AND UNJUST ENRICHMENT
        Case 6:19-cv-00035-ADA Document 1 Filed 02/03/19 Page 18 of 22




irreparably damaged and will continue to irreparably damage Expensify, its

goodwill, and reputation.

       66.    Expensify is entitled to recover its damages caused by the conduct of

Webexpenses, including without limitation, harm to the recognition and goodwill of

its “Expensify” and “Expensify This” trademarks, any lost sales, a disgorgement of

profits of Webexpenses, the royalty that Webexpenses otherwise should have paid

to Expensify for the right to use the trademarks, cost of corrective advertising, and

recovery of other damages to Expensify which may be established at trial, including

costs and interest.

       67.    The foregoing conduct was willful and was intended to inflict harm on

Expensify. Accordingly, Expensify is entitled to an award of punitive damages in an

amount to be established at trial.

       68.    Webexpenses’ misconduct has caused and will continue to cause

substantial, immediate and irreparable injury to Expensify in an amount that cannot

presently be determined or cannot be fully quantified. Expensify has no adequate

remedy at law to redress Webexpenses’ infringement and unfair competition.

Monetary relief alone is inadequate to fully address the irreparable injury that

Webexpenses’ actions have caused and will continue to cause Expensify if the Court

does not enjoin Webexpenses’ use of the trademarks. Expensify is, therefore entitled




COMPLAINT FOR TRADEMARK INFRINGEMENT,                                             18
UNFAIR COMPETITION, AND UNJUST ENRICHMENT
          Case 6:19-cv-00035-ADA Document 1 Filed 02/03/19 Page 19 of 22




to injunctive relief to stop Webexpenses’ unfair competition and trademark

infringement.

                    VII.    COUNT V: UNJUST ENRICHMENT
       69.    Plaintiff repeats the allegations above as if fully set forth herein.

       70.    Webexpenses’ unauthorized use of Expensify’s trademarks unjustly

enriches Webexpense. Webexpenses has been and continues to obtain a benefit from

Expensify by trading on and profiting from Expensify’s goodwill. The acts of

Defendant complained of herein constitute unjust enrichment of Defendants at the

expense of Plaintiff.


                                PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that:

    (a)       The Court enter judgment that Defendant has infringed Expensify’s

trademarks under state and federal law;

    (b)       The Court enter judgment that Defendants’ infringement has been

willful and deliberate;

    (c)       Defendant, its officers, agents, servants, employees, and attorneys, and

other persons who are in active concert or participation with any of them, be

temporarily and permanently enjoined from publishing or having published the

“Expensify This? Nah Webexpense That” advertisement;




COMPLAINT FOR TRADEMARK INFRINGEMENT,                                                 19
UNFAIR COMPETITION, AND UNJUST ENRICHMENT
          Case 6:19-cv-00035-ADA Document 1 Filed 02/03/19 Page 20 of 22




    (d)       Defendant, its officers, agents, servants, employees, and attorneys, and

other persons who are in active concert or participation with any of them, be

termporarily and permanently enjoined and restrained from using “Expensify” and

“Expensify This” and any other mark that is confusingly similar to Plaintiff’s

trademarks, and from any attempt to retain any part of the goodwill misappropriated

from Plaintiff;

    (e)         Defendant be ordered to take all steps necessary to destroy and remove

any published Webexpense materials bearing the “Expensify” and “Expensify This”

mark;

    (f)       Defendant be ordered to file with this Court and to serve upon

Plaintiff, within thirty (30) days after the entry and service on Defendant of an

injunction, a report in writing and under oath setting forth in detail the manner and

form in which Defendant has complied with the injunction;

    (g)         The Court enter judgment finding that this is an exceptional case and

find that Plaintiff shall recover all determinable damages it has sustained as a result

of Defendant’s activities, and that said damages be trebled;

    (h)       An accounting be directed to determine Defendant’s profits and

onboarded consumers resulting from its activities and that such profits be paid over

to Plaintiff, increased as the Court finds to be just under the circumstances of this

case;


COMPLAINT FOR TRADEMARK INFRINGEMENT,                                               20
UNFAIR COMPETITION, AND UNJUST ENRICHMENT
          Case 6:19-cv-00035-ADA Document 1 Filed 02/03/19 Page 21 of 22




    (i)       Plaintiff recover its reasonable attorneys’ fees;

    (j)       Plaintiff recover its costs of this action and prejudgment and post-

judgment interest; and

    (k)       Plaintiff recover such other relief as the Court may deem appropriate.

                                     JURY DEMAND

       Plaintiff requests a jury trial in accordance with Federal Rule of Civil

Procedure 38(b).

DATED: February 3, 2019                        Respectfully submitted,




                                               Cabrach J. Connor
                                               TX State Bar # 24036390
                                               Cab@connorkudlaclee.com
                                               Jennifer Tatum Lee
                                               TX State Bar # 24046950
                                               Jennifer@connorkudlaclee.com
                                               Joshua G. Jones
                                               Texas State Bar No. 24065517
                                               josh@connorkudlaclee.com
                                               CONNOR KUDLAC LEE PLLC
                                               609 Castle Ridge Road, Suite 450
                                               Austin, TX 78746
                                               Tel. (512) 777-1254

                                               Steven C. Carlson (pro hac vice
                                               forthcoming)
                                               scarlson@robinskaplan.com
                                               Kevin Pasquinelli (pro hac vice
                                               forthcoming)
                                               kpasquinelli@robinskaplan.com
                                               ROBINS KAPLAN LLP

COMPLAINT FOR TRADEMARK INFRINGEMENT,                                              21
UNFAIR COMPETITION, AND UNJUST ENRICHMENT
        Case 6:19-cv-00035-ADA Document 1 Filed 02/03/19 Page 22 of 22




                                            2440 W. El Camino Real
                                            Mountain View, CA 74040
                                            Tel. (650) 784-4002
                                            FAX: (650) 784-4041

                                            ATTORNEYS FOR PLAINTIFF
                                            EXPENSIFY, INC.




COMPLAINT FOR TRADEMARK INFRINGEMENT,                                    22
UNFAIR COMPETITION, AND UNJUST ENRICHMENT
